Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated December 3, 2020 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aden Draper on March 17, 2021.
The application has been amended as follows: 
Amend claim 18 as follows: A dishwasher comprising:
a wash chamber comprising a sump disposed proximate a lower end of the wash chamber and a circulation assembly to the sump, wherein the circulation assembly comprises a pump;
at least one dish rack positionable within the wash chamber of the dishwasher, wherein the at least one dish rack is configured to receive dishes for washing;
a water inlet conduit configured to connect the dishwasher to a building clean water supply line at a building water supply line pressure;

a dish spray conduit fluidly connecting the water inlet conduit to the first dish spray device for supplying clean water from the water inlet conduit to the first spray device independent of the circulation assembly during a fill portion of a segment of a wash cycle; and
a circulation conduit fluidly connecting the circulation assembly to the first dish spray device, 
wherein the building clean water supply line provides the clean water to the dishwasher at the building water supply line pressure, the dish spray conduit provides the clean water to the first dish spray device at a first pressure, and the first pressure is equal to or less than the building water supply line pressure;
a fill device in the wash chamber configured to provide clean water to the wash chamber without impinging the at least one dish rack or the dishes;
a fill conduit fluidly connecting the water inlet conduit to the fill device for supplying clean water from the water inlet conduit to the fill device, wherein the fill conduit comprises a pressure regulator configured to reduce a pressure of clean water from the water inlet conduit such that the fill device provides clean water at a second pressure that is less than the first pressure.  
Cancel claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by independent claims 1 or 18, the independent claims.  
With regard to claim 1, the most relevant prior art is the combination of U.S. 2007/0235063 by Lee in view of U.S. 2012/0145194 by Jerg used to reject claim 1 in the Final Rejection dated June 19, 2020.  The combination of Lee in view of Jerg does not teach one or more valves configured to allow the water inlet conduit to be selectively connected in one of the at least three different configurations recited in claim 1.  The reviewed prior art does not provide motivation to modify the apparatus of Lee in view of Jerg to arrive at the invention recited by claim 1.  
With regard to claim 18, the most relevant prior art is U.S. 2010/0071725 by Peukert, which was discussed in the Non-Final Rejection dated 9/21/2020.  Peukert fails to teach that the dishwasher comprises a fill device in the wash chamber configured to provide clean water to the wash chamber without impinging the at least one dish rack or the dishes, and Peukert fails to teach a fill conduit fluidly connecting the recited water inlet conduit to the fill device for supplying clean water from the recited water inlet conduit to the fill device, wherein the fill conduit comprises a pressure regulator configured to reduce a pressure of clean water from the water inlet conduit such that the fill device provides clean water at a second pressure that is less than the recited first pressure.  The reviewed prior art does not provide motivation to modify the apparatus of Peukert to arrive at the invention recited by claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 19, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714